126 S.E.2d 51 (1962)
257 N.C. 469
W. B. GATLIN, Jr.
v.
Joseph L. PARSONS, Jr., Original Defendant, and
Leland Glenn Goss and Carolina Coach Company Additional Defendants.
No. 605.
Supreme Court of North Carolina.
June 15, 1962.
*54 James B. Lovelace for defendants Leland Glenn Goss and Carolina Coach Company, appellants.
Booth, Osteen, Upchurch & Fish, for defendant Joseph L. Parsons, Jr., appellant.
Silas B. Casey, High Point, for plaintiff, appellee.
James B. Lovelace, High Point, for defendants Goss and Carolina Coach Company, appellees.
HIGGINS, Justice.
The evidence is in conflict as to how closely the bus was following the plaintiff as they approached the point of collision. All the evidence, however, is to the effect that Parsons lost control of his vehicle, skidded to the left, and crashed head-on into the plaintiff's oncoming Ford. The evidence of negligence on the part of the defendant Parsons was sufficient to survive the motion for nonsuit. It was insufficient to raise any issue of negligence on the part of the plaintiff.
The plaintiff was treated by two physicians, both of whom testified to his injuries which involved his forehead, face, chest, hands, knees, and legs. Another physician, Dr. L. L. Wilkinson, a general surgeon, examined the plaintiff on October 20, 1961, more than nine months after the accident. Dr. Wilkinson described in detail his findings, in particular the scars, depressed areas, changes of major muscular textures due to injury as disclosed by scar tissues, muscular limitations, etc. The scar on the forehead was of sufficient size and of such depth as to indicate a "very sizeable blow" was necessary to create it. The plaintiff testified he had been bothered with headaches. His counsel asked Dr. Wilkinson if, in his opinion, the headaches could come from the head injury. The witness entered into a long and detailed discussion of possible brain injury, what was the probable cause of it, etc. The question was based on the head injury which the witness had described. The question was not incompetent. Much of the answer could be supported only upon a properly worded hypothetical question based on proper factual findings. The defendants, however, did not move to strike the nonresponsive parts of the doctor's answers. Hence the objection was waived. Gibson v. Whitton, 239 N.C. 11, 79 S.E.2d 196; Edgerton v. Johnson, 217 N.C. 314, 7 S.E.2d 535; Bryant v. Burns-Hammond Construction Co., 197 N.C. 639, 150 S.E. 122.
This case is strikingly similar to Riddle v. Artis, reported in 243 N.C. 668, 91 S.E.2d 894, and 246 N.C. 629, 99 S.E.2d 857. In the instant case, as in Riddle, there was a perceptible time interval between the first and the second collision. In Riddle there was no evidence the Morris vehicle caused or contributed to the plaintiff's injuries, though the vehicle did come in contact. Hence, the court held nonsuit proper.
In the instant case, however, the bus did strike and damage Gatlin's Ford after it and the original defendant's vehicle had come to rest in the highway. There was evidence upon which the jury could find the bus was following Gatlin too closely. The original defendant testified as they approached him from the west the bus was within 20 feet of the plaintiff's Ford. There was much evidence to the contrary by witnesses who apparently had better opportunity to observe the vehicles *55 involved. However, the conflict in the testimony was for the jury. There was evidence the bus caused some damage to the plaintiff's Ford. This required the court to submit the issue of resulting property damage to the jury. The limitation was proper by reason of the total lack of any evidence the bus caused or contributed in any way to the plaintiff's personal injury. Riddle v. Artis, supra.
We have examined all assignments, and find
No error.